Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment to the Registration Statement on Form S-1 of our report dated July 15, 2009 relating to the financial statements of CrowdGather, Inc. which appears on page 66 for the year ended April 30, 2009 andto the reference to ourfirmunder thecaption “Experts” in the Prospectus. MENDOZA BERGER & COMPANY, LLP /s/Mendoza Berger & Company, LLP Irvine, California July 14, 2010 1
